846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Tilson SMITH, Plaintiff-Appellant,v.Ellis B. WRIGHT, Warden, Respondent-Appellee.
No. 87-6670.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 24, 1988.Decided April 11, 1988.

William Tilson Smith, appellant pro se.
Eric Karl Gould Fiske, Office of Attorney General of Virginia, for appellee.
Before ERVIN, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983, and from the court's denial of Smith's motion to vacate that order, is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Smith v. Wright, C/A No. 86-1197-AM (E.D.Va. Sept. 24, 1987).


2
AFFIRMED.